COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Clone Kinsey v. The State of Texas

Appellate case number:    01-20-00088-CR

Trial court case number: 1650087

Trial court:              228th District Court of Harris County

        On April 10, 2021, Cynthia Henley, appointed counsel for appellant Clone Kinsey, filed a
motion to withdraw as appellant’s counsel, stating that she has accepted new employment and can
no longer represent appellant. On April 15, 2021, we abated this appeal, remanded the case to the
trial court, and directed the trial court to determine whether Cynthia Henley should be allowed to
withdraw from representing appellant and new counsel should be appointed to represent appellant
on appeal. The trial court clerk has filed a supplemental record that contains a “Pauper’s Oath on
Appeal,” in which the trial court appoints Jerome Godinich, Jr. as counsel for appellant.
       Accordingly, we grant the motion to withdraw as counsel filed by Cynthia Henley and
reinstate the case on the Court’s active docket.
       The Clerk of this Court is directed to note on the docket of this Court both (1) Jerome
Godinich, Jr.’s appearance as appointed counsel for appellant and (2) Cynthia Henley’s withdrawal
as counsel for appellant.
       It is so ORDERED.

Judge’s signature: /s Amparo Guerra
                   Acting individually


Date: May 25, 2021